 Case 6:20-cv-06022-SOH Document 17                 Filed 06/02/20 Page 1 of 2 PageID #: 41



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

JESSE L. FARMER                                                                        PLAINTIFF

v.                                    Civil No. 6:20-cv-06022

TONY C. THOMPSON, JR. and
SGT. LOVELL, Ex ADC Employee
also known As Lowell                                                                 DEFENDANTS

                                              ORDER

       Currently before the Court is Plaintiff’s failure to obey Court orders. On February 25, 2020,

Plaintiff Jesse L. Farmer filed this 42 U.S.C. § 1983 action pro se. (ECF No. 1). The Court directed

Plaintiff to file an amended complaint, and Plaintiff did so on March 5, 2020. (ECF No. 6.) On March

6, Plaintiff also submitted a completed application to proceed in forma pauperis. (ECF No. 7).

However, Plaintiff did not sign the amended complaint, and several pages of the pleading were missing.

       On March 9, 2020, the Court entered an order informing Plaintiff that he had failed to sign his

amended complaint and that several pages were missing from the complaint. (ECF No. 10). The order

directed Plaintiff to sign the amended complaint and return it to the Court with the missing pages by

March 23, 2020. (ECF No. 10.) The order also informed Plaintiff that failure to timely and properly

comply with the order would result in this case being dismissed. (ECF No. 10.) Plaintiff did not

comply with this Court’s order, and the order was not returned as undeliverable.

       On March 26, 2020, the Court entered an order directing Plaintiff to show cause as to why he

failed to comply with the Court’s order. (ECF No. 12). On April 17, 2020, Plaintiff filed a Motion to

Appoint Counsel and requested an extension of time to “respond, amend, or further correct the

information provided in Plaintiff’s complaint.” (ECF No. 13). On the same day, the Court entered an

order denying Plaintiff’s request for counsel and giving him until May 8, 2020, to sign and return his

amended complaint with the missing pages. (ECF No. 16). This order informed Plaintiff that failure

to comply with the order would result in his case being dismissed without prejudice. (ECF No. 16).
 Case 6:20-cv-06022-SOH Document 17                     Filed 06/02/20 Page 2 of 2 PageID #: 42



To date, Plaintiff has not filed a signed and completed amended complaint, and the order directing him

to do so has not been returned as undeliverable.

        Although pro se pleadings are to be construed liberally, a pro se litigant is not excused from

complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir. 1984).

The Local Rules state in pertinent part:

        It is the duty of any party not represented by counsel to promptly notify the Clerk
        and the other parties to the proceedings of any change in his or her address, to monitor
        the progress of the case, and to prosecute or defend the action diligently. . . . If any
        communication from the Court to a pro se plaintiff is not responded to within thirty
        (30) days, the case may be dismissed without prejudice. Any party proceeding pro
        se shall be expected to be familiar with and follow the Federal Rules of Civil
        Procedure.

Local Rule 5.5(c)(2).

        Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a case

on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the court. Fed.

R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the district court

possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district court

has the power to dismiss an action based on “the plaintiff's failure to comply with any court order.”

Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

         Plaintiff has failed to obey two orders of the Court. Therefore, pursuant to Federal Rule of

Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case should be dismissed.

Accordingly, Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

        IT IS SO ORDERED, this 2nd day of June, 2020.

                                                                 /s/ Susan O. Hickey
                                                                 Susan O. Hickey
                                                                 Chief United States District Judge




                                                    2
